UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-1165


CHARLES GABRIEL,

                 Plaintiff - Appellant,

           v.

FORSYTH COUNTY CLERK OF COURT MS. SUSAN FRYE, Office of the 21st
Judicial District Court; HOLLEY ROBINSON, Deputy Assistant; STATEBRIDGE
COMPANY, LLC; BROUGHAM REO OWNER, LP; JOHN A. MANDULAK,
Individually and as Trustee; HUTCHENS LAW FIRM; SUBSTITUTE TRUSTEE
SERVICES, INC.,

                 Defendants - Appellees.



                                   No. 19-1673


CHARLES GABRIEL,

                 Plaintiff - Appellant,

           v.

FORSYTH COUNTY CLERK OF COURT MS. SUSAN FRYE, Office of the 21st
Judicial District Court; HOLLY ROBINSON, Deputy Assistant,

                 Defendants - Appellees,

           and
STATEBRIDGE COMPANY, LLC; BROUGHAM REO OWNER, LP; JOHN A.
MANDULAK, Individually and as Trustee; HUTCHENS LAW FIRM;
SUBSTITUTE TRUSTEE SERVICES, INC.,

                     Defendants.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cv-00354-TDS-LPA)


Submitted: July 31, 2020                                          Decided: August 6, 2020


Before GREGORY, Chief Judge, NIEMEYER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Gabriel, Appellant Pro Se. Jeffrey Allen Bunda, HUTCHENS LAW FIRM,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Charles Gabriel appeals the district court’s orders dismissing his civil action and

denying his motion to file an amended complaint. To the extent Gabriel sought to challenge

the result of a state foreclosure action, the district court concluded that it lacked subject

matter jurisdiction pursuant to the Rooker-Feldman * doctrine. The court further concluded

that Gabriel’s claims that survived Rooker-Feldman failed to state a plausible claim for

relief and that amendment would be futile because Gabriel’s amended complaint similarly

failed to state a plausible claim for relief. We have reviewed the record and find no

reversible error. Accordingly, we grant Gabriel’s motion to proceed in forma pauperis,

and we affirm for the reasons stated by the district court. Gabriel v. Frye, No. 1:18-cv-

00354-TDS-LPA (M.D.N.C. Jan. 8, 2019 & May 21, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

                                             3